            Case 2:20-cv-01195-RDP Document 1 Filed 08/18/20 Page 1 of 3                               FILED
                                                                                              2020 Aug-18 PM 03:48
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


DONNIE HAYWOOD, an
individual,

               Plaintiff,
v.                                                   Civil Action No.


UNITED OF OMAHA INSURANCE COMPANY,
a corporation; and, STEPHENS PIPE & STEEL, LLC,
a limited liability company,


               Defendants.


                                         COMPLAINT

                                    Introductory Allegations

       1.      Plaintiff, Donnie Haywood, is a resident citizen of the State of Alabama.

       2.      Plaintiff is informed and believes and based on such information and belief alleges

that Defendant, United of Omaha Insurance Company (“United of Omaha”), is a foreign corporation

which at all relevant times has done or transacted business in the Northern District of Alabama.

Plaintiff is informed and believes and based on such information and belief alleges that Defendant,

Stephens Pipe & Steel, LLC (“Stephens”), is a limited liability company which at all relevant times

has done or transacted business in the Northern District of Alabama.

       3.      On or about February 5, 2018, Plaintiff was forced to stop working as a result of

multiple medical problems including but not limited to insulin dependent diabetes with autonomic

neuropathy resulting in multiple falls and foot ulcers, Charcot-Marie-Tooth disease, a right ankle

fracture, history of bilateral lower extremity edema, lumbar degenerative disc disease with two
            Case 2:20-cv-01195-RDP Document 1 Filed 08/18/20 Page 2 of 3




herniated discs, facet arthrosis and multilevel canal and foraminal narrowing, obstructive sleep

apnea, super morbid obesity (BMI of over 50), right knee pain, hypertension, high cholesterol, and

depression and anxiety. At that time Plaintiff, was employed as an inside salesman for Stephens.

As a result of these conditions, Plaintiff is no longer able to perform his job as a salesman or to do

any other work for which he is qualified by reason of his education, training or experience.

       4.      During said time period, Stephens had a welfare benefit plan which provided its

employees with both short and long-term disability benefits. Plaintiff is informed and believes and

based on such information and belief alleges that Defendant, Stephens, was self insured for the short-

term disability plan, and that United of Omaha served as the third party administrator for the short-

term disability plan. Stephen also had in force and effect a welfare benefit plan which provided long

term disability benefits to its employees. This was done through a group policy of insurance with

United of Omaha. United of Omaha Insurance Company was the claims administrator for the long-

term disability Plan. Mr. Haywood made a claim under the Plans in accordance with the terms of

those Plans. However, his benefits under said Plans were denied. Because Plaintiff’s claims herein

involve a claim for welfare benefits provided by his employer, his claims are governed by the

Employee Retirement Income Security Act (“ERISA”).


                                             COUNT I

                                 For Denial of Disability Benefits

       5.      Plaintiff adopts and incorporates by this reference paragraphs 1 through 4, inclusive,

of this Complaint.

       6.      On or about February 5, 2018, Plaintiff became disabled within the meaning of the

terms of said Plans, thereby qualifying him for the payment of benefits under those Plans. Plaintiff
            Case 2:20-cv-01195-RDP Document 1 Filed 08/18/20 Page 3 of 3




has remained disabled under the terms of said Plans since that time.

       7.      Plaintiff complied with all terms of said Plans as a condition precedent to bringing

this suit, including exhausting all of his administrative remedies.

       8.      Defendants’ denial of Plaintiff’s benefits under said Plans was wrong, constituted a

breach of Defendants’ obligations under the agreement, was a violation of the ERISA, and/or was

arbitrary and/or capricious. As a direct and proximate consequence of Defendants’ wrongful

conduct, Plaintiff suffered injuries and damages, including, but not limited to the following:

               (a)     loss of monetary benefits as set forth within the Plans.

       WHEREFORE, Plaintiff demands judgment against Defendant for compensatory damages

and/or equitable relief in an amount to be determined by the Court, plus pre-judgment and post-

judgment interest, costs of this suit, and a reasonable attorney’s fee.


                                               /s/ John M. Pennington
                                               John M. Pennington, Attorney
                                               Counsel for Plaintiff
                                               1023 Edenton Street
                                               Birmingham, Alabama 35242
                                               (205) 314-5735
                                               Ala. Bar No. ASB-6905-N52J

Serve Defendants Certified Mail
Return Receipt Requested at:

United of Omaha Life Insurance Company
c/o The Prentice-Hall Corporation System, Inc.
641 South Lawrence Street
Montgomery, AL 36104

Stephens Pipe & Steel, LLC
c/o The Corporation Company
2000 Interstate Park Dr Ste 204
Montgomery, Al 36109
